

	

		II

		109th CONGRESS

		1st Session

		S. 2058

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2005

			Mr. Feingold introduced

			 the following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To promote transparency and reduce anti-competitive

		  practices in the radio and concert industries.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Radio and Concert Disclosure and

			 Competition Act of 2005.

		2.Disclosure

			 regulations

			(a)Modification of

			 regulations

				(1)In

			 generalNot later than 1 year after the date of the enactment of

			 this Act, the Federal Communications Commission shall modify its regulations

			 under sections 317 and 507 of the Communications Act of 1934 (47 U.S.C. 317 and

			 508), to prohibit the licensee or permittee of any radio station, including any

			 employee or affiliate of such licensee or permittee, from receiving money,

			 services, or other valuable consideration, whether directly or indirectly, from

			 a record company, recording artist, concert promoter, music promoter, or music

			 publisher, or an agent or representative thereof, unless the licensee or

			 permittee discloses at least monthly the receipt of such money, services, or

			 other consideration to the Federal Communications Commission (in this Act

			 referred to as the Commission) and the public in a manner that

			 the Commission shall specify.

				(2)ExceptionThe

			 Commission in modifying its regulations as required under paragraph (1) may

			 create an exception to the prohibition described under paragraph (1)

			 for—

					(A)transactions

			 provided at nominal cost; or

					(B)paid broadcasting

			 disclosed under section 317 of the Communications Act of 1934 (47 U.S.C. 317),

			 if the monthly disclosure described in paragraph (1) includes the proportion of

			 total airplay considered paid broadcasting.

					(b)PlaylistThe

			 monthly disclosure by a radio station licensee or permittee required under

			 subsection (a) shall include a list of songs and musical recordings aired

			 during the disclosure period, indicating the artist, record label, and number

			 of times the song was aired.

			3.Arm's length

			 transactions

			(a)In

			 generalNot later than 1 year

			 after the date of the enactment of this Act, the Federal Communications

			 Commission shall modify its regulations under sections 317 and 507 of the

			 Communications Act of 1934 (47 U.S.C. 317 and 508), to require that all

			 transactions between a licensee or permittee of any radio station, including

			 any employee or affiliate of such licensee or permittee, and a record company,

			 recording artist, concert promoter, music promoter, or music publisher, or an

			 agent or representative thereof, shall be conducted at an arm’s length basis

			 with any such transaction reduced to writing and retained by the licensee or

			 permittee for the period of the license term or 5 years, whichever is

			 greater.

			(b)RecordsA

			 record of each transaction described under subsection (a) shall be—

				(1)made available

			 upon request to—

					(A)the Commission;

			 and

					(B)any State

			 enforcement agency; and

					(2)subject to a

			 random audit by the Commission to ensure compliance on a basis to be determined

			 by the Commission.

				(c)ExemptionThe

			 Commission may create an exemption to the record keeping requirement described

			 in subsection (b)—

				(1)for a transaction

			 that is of a nominal value; and

				(2)for a radio

			 station that is a small business, as recognized by the Commission and

			 established by the Small Business Administration under section 121 of title 13,

			 Code of Federal Regulations, if the Commission determines that such record

			 keeping poses an undue burden to that small business.

				4.Competition

			 regulationsNot later than 1

			 year after the date of the enactment of this Act, the Federal Communications

			 Commission shall modify its regulations under sections 317 and 507 of the

			 Communications Act of 1934 (47 U.S.C. 317 and 508), to accomplish the

			 following:

			(1)General

			 prohibitionTo prohibit the licensee of any radio station,

			 including any parent, subsidiary, or affiliated entity of such licensee, from

			 using its control over any non-advertising matter broadcast by such licensee to

			 extract or receive money or any other form of consideration, whether directly

			 or indirectly, from a record company, artist, concert promoter, or any agent or

			 representative thereof.

			(2)Radio station

			 concerts

				(A)In

			 generalTo prohibit a licensee or permittee of a commercial radio

			 station, or affiliate thereof, from—

					(i)engaging,

			 receiving, making an offer for, or directly profiting from concert services of

			 any musician or recording artist unless the licensee or permittee does not

			 discriminate, in whole or in part, about the broadcast of non-advertising

			 matter, including any sound recording, by that particular artist upon whether

			 or not that artist performs at the radio station affiliated concert; and

					(ii)engaging or

			 receiving concert services of any musician or recording artist unless the

			 licensee or permittee provides the musician or recording artist with

			 compensation for such services at the fair market value for the

			 performance.

					(B)DefinitionFor

			 purposes of subparagraph (A), the term fair market value shall

			 include such factors as—

					(i)the

			 rate typically charged by the musician or recording artist for a concert of the

			 size being put on for the station;

					(ii)the expenses of

			 the musician or recording artist to travel to, and perform at, the concert

			 location; and

					(iii)the length of

			 the performance in relation to the standard duration for a concert by the

			 musician or recording artist.

					(C)Limitations and

			 exclusionsThe provisions of this paragraph shall not—

					(i)prohibit

			 consideration for the concert services being made in the form of promotional

			 value, cash, or a combination of both; or

					(ii)apply to—

						(I)a radio station

			 that is a small business, as recognized by the Commission and established by

			 the Small Business Administration under section 121 of title 13, Code of

			 Federal Regulations;

						(II)in-studio live

			 interviews and performances; or

						(III)concerts whose

			 proceeds are intended and provided for charitable purposes.

						(3)Radio and

			 concert cross-ownership

				(A)In

			 generalTo prohibit a licensee or permittee of a radio station,

			 or affiliate thereof, from owning or controlling a concert promoter or venue

			 primarily used for live concert performances.

				(B)WaiverThe

			 Commission may waive the prohibition required under subparagraph (A) if—

					(i)the

			 Commission determines that because of the nature of the cross-ownership and

			 market served—

						(I)the affected

			 radio station, concert promoter, or venue would be subjected to undue economic

			 distress or would not be economically viable if such provisions were enforced;

			 and

						(II)the

			 anti-competitive effects of the proposed transaction are clearly outweighed in

			 the public interest by the probable effect of the transaction in meeting the

			 needs of the community to be served; and

						(ii)the affected

			 radio station, concert promoter, or venue demonstrates to the Commission that

			 decisions regarding the broadcast of matter, including any sound recording,

			 will be made at arm’s length and not based, in whole or in part, upon whether

			 or not the creator, producer, or promoter of such matter engages the services

			 of the licensee or permittee, or an affiliate thereof.

					5.Review of

			 transactions

			(a)In

			 generalUpon petition by a musician, recording artist, or

			 interested party, the Commission shall review any transaction entered into

			 under section 3 or section 4.

			(b)Copy of

			 petitionA copy of any petition submitted to Commission under

			 subsection (a) shall be provided by the person filing such petition to the

			 licensee or permittee, or musician or recording artist, as applicable.

			(c)Public

			 disclosureIf the Commission, after reviewing a petition

			 submitted under subsection (a) finds a transaction violated any provision of

			 this paragraph or section 3, the Commission shall publicly, after all parties

			 have had a reasonable opportunity to comment, disclose its finding and grant

			 appropriate relief.

			6.PenaltiesThe regulations promulgated under sections

			 2, 3 and 4 shall set forth appropriate penalties for violations including an

			 immediate hearing before the Commission upon the issuance of a notice of

			 apparent liability or violation, with possible penalties to include license

			 revocation.

		7.ReportNot later than 2 years after the date of

			 enactment of this Act, and every 2 years thereafter, the Commission shall issue

			 a report to Congress and the public that—

			(1)summarizes the

			 disclosures made by licensees and permittees as required under section

			 2;

			(2)summarizes the

			 audits conducted by the Commission as required under section 3(b)(2);

			(3)summarizes the

			 cross-ownership waivers, if any, awarded by the Commission under section

			 4(3)(B);

			(4)evaluates

			 ownership concentration and market power in the radio industry in a manner

			 similar to the most recent in the discontinued series of FCC reports,

			 Radio Industry Review 2002: Trends in Ownership, Format, and

			 Finance; and

			(5)describes any

			 violations of section 2, 3, or 4, and penalty proceedings under section 6, and

			 includes recommendations for any additional statutory authority the Commission

			 determines would improve compliance with regulations issued under this

			 Act.

			8.License

			 revocationSection 312(a) of

			 the Communications Act of 1934 (47 U.S.C. 312) is amended—

			(1)in paragraph (6),

			 by striking ; or and inserting a semicolon;

			(2)in paragraph (7),

			 by striking the period at the end and inserting ; or; and

			(3)by adding at the

			 end the following:

				

					(8)for violation of

				or failure to follow any regulation established in accordance with section 2,

				3, 4, or 6 of the Radio and Concert Disclosure and Competition Act of

				2005.

					.

			9.Increased

			 maximum penalties

			(a)Penalties for

			 disclosure of payments to individuals connected with broadcastsSection 507(g)(1) of the Communications Act

			 of 1934 (47 U.S.C. 508(g)(1)) is amended by striking $10,000 and

			 inserting $50,000.

			(b)Penalties for

			 prohibited practices in contests of knowledge, skill, or

			 chanceSection 508(c)(1) of the Communications Act of 1934 (47

			 U.S.C. 509(c)(1)) is amended—

				(1)by striking

			 $10,000 and inserting $50,000; and

				(2)by inserting

			 , for each violation before the period.

				

